Title: To Alexander Hamilton from Caleb Swan, 9 November 1799
From: Swan, Caleb
To: Hamilton, Alexander


Philadelphia, November 9, 1799. “I have offered Captain Williamson the appointment of Deputy Pay Master for that part of the army under your command and he has accepted. The bond required by law goes to him by this day’s mail to be executed; and he will immediately enter on the duties assigned to him. Had he not better come to this place on monday or tuesday next and receive his instructions, and money for the troops? …”
